Title: From Thomas Jefferson to William Bradford, 6 November 1797
From: Jefferson, Thomas
To: Bradford, William


                    
                        Sir
                        Monticello Nov. 6. 1797.
                    
                    To be present at the meeting of Congress would have required me to set out on this day. But circumstances of necessity oblige me to ask of the Senate the indulgence of some time, probably of about a fortnight. Whether it be more or less I shall repair to my station the first moment it is possible for me to do so. A knolege that in the mean time it is so worthily filled, leaves me nothing to regret but the controul of those circumstances which, in witholding me from my duties, impose them on another. With these my apologies, permit me through you to present the homage of my respect to the Senate, and be pleased to accept yourself assurance of the great and sincere esteem and respect with which I have the honor to be Sir Your most obedt & most hble servt
                    
                        Th:J.
                    
                